                     UN ITED STATES D ISTRICT CO U RT FO R THE
                           SO UTHERN DISTR IC T O F FLORID A
                                     M iam iD ivision
                Case N um ber:18-20584-CR -M A RTlN EZ-OT A ZO -% YE S

UN ITED STA TES O F A M ERICA ,



SURM ON DREA M CG REG O R,
     Defendant.


               O RD ER AD O PTIN G REPO R T A ND R EC O M M EN D AT IO N

       On A ugust 29, 2018, D efendant Surm ondrea M cGregor filed a M otion to Suppress

PhysicalEvidence(ECFNo.201.On September13,2018,theHonorableAliciaM .Otazo-Reyes,
United StatesM agistrate Judge,held an evidentiary hearing on DefendantM cGregor'sM otion

(ECFNo.301. MagistrateJudgeOtazo-Reyessubsequently filedaReportandRecommendation
(ECFNo.64q,recommendingthatDefendantMcGregor'sM otiontoSuppressPhysicalEvidence
be D EN IED .This Courthas review ed the entire record and m ade a de novo review ofD efendant

McGregor'sobjections(ECFNo.831.
       DefendantMcGregorobjectstoM agistrateJudgeOtazo-Reyes'credibilitydeterminations
LECF No.83,at1-2J.'dcredibility determinationsare typically the province ofthe factfinder
because the factfinder personally observes the testim ony and is thus in a better position than a

review ing courtto assess the credibility ofw itnesses.''U S.v.Ram irez-chilel,289 F.3d 744,749

(11th Cir.2002).Asareviewingcourtonly hasthetscold record''before it,thereviewing court
m ustûlaccord considerable deference to the credibility findings of the trialcourt.''U S.v.Cooke,

915F.2d250,252(6thCir.1990);seealso U S.v.Shabazz,887F.3d 1204,1215(11thCir.2018)
(according (ûgreatdeferenceto (a1districtcourt'scredibility determinations''on appealwhenthe
districtcourtagreed with a magistratejudge'scredibility determinations).Accordingly,when
Slevaluatingthefactualversionofevents''between witnesses,anappellatecourt(oronesittingin
an appellate capacity) ûsshould defer to the magistrate judge's determinations unless his
understanding ofthe factsappearsto be lunbelievable.'''Ram irez-chilel,289 F.3d at749,
                                                                                     .seealso

Shabazz,887F.3dat1215($ûW emustaccepttheevidencecreditedbythedistrictcourtiunlessitis
contrary to the law ofnature,oris so inconsistentor im probable on its face thatno reasonable

facttindercouldacceptit.'').Afteradenovoreview ofthereeord,theCourttindsnolegalbasisto
disturb M agistrate Judge Otazo-Reyes'credibility detenninations.

       M oreover,thisCoul'tfindsthatDefendantMcGregor'sobjectionstoanyconclusionoflaw
reached by M agistrate Judge Otazo-Reyes are already addressed in herw ell-reasoned Reportand

Recom m endation.Accordingly,aftercarefulconsideration,itis

       A DJU D G ED that U nited States M agistrate Judge Otazo-Reyes' Report and

Recommendation (ECF No.64) is AFFIRM ED and ADOPTED.Defendant's McGregor's
objectionsare OVERRULED andhisrequestforade novo hearing on hisM otionto Suppress
PhysicalEvidence is D ENIED . A ccordingly,itis further:

       ADJUDGED thatDefendantM cGregor'sM otion to SuppressPhysicalEvidenee gECF
No.20jisDENIED.
       DONEANDORDERED inChambersatMiami,Florida,this Q da ofNovember,2018.

                                                         l

                                                  J     E.M A RTIN EZ
                                                       TED STA TES D ISTRICT JU DG E
Copiesprovided to:
M agistrate Judge Otazo-Reyes
A 11CounselofRecord
